This is an action by the city of Marlow against the board of county commissioners of Stephens county to recover certain sums of money belonging to the said city, in which it was alleged it was collected by the county and diverted to its own use and benefit and also for interest thereon. The claims for recovery cover a period of time beginning in the year 1908 and ending in the year 1924. Suit filed on December 28, 1927; service had on the defendants on the same date, and return thereon made on December 30, 1927. The defense was a general denial and plea of limitation. Trial was had to the court, and judgment was rendered in favor of the plaintiff for the amount claimed.
The principal question here presented is whether or not the defendant was entitled to the benefit of the statute of limitations.
The case is a companion case to the case of Brown, Co. Treas., v. Board of Education, No. 19957, 148 Okla. 97,298 P. 249, this day decided by this court. We held in that case that the statute of limitations was available to the county as a defense to claims against a county more than three years prior to filing of an action. This holding is decisive of this case.
We also there held that the county is not liable for interest except where lawfully contracted for and imposed by statute.
Judgment is reversed, with directions to proceed in said cause not inconsistent with the opinion herein.
MASON, C. J., and HEFNER, CULLISON SWINDALL, and ANDREWS, JJ., concur. RILEY, J., dissents. HUNT and CLARK, JJ., absent.